Name: Council Regulation (EC) No 1227/2001 of 18 June 2001 derogating from certain provisions of Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector
 Type: Regulation
 Subject Matter: NA;  fisheries;  EU finance;  economic policy
 Date Published: nan

 Avis juridique important|32001R1227Council Regulation (EC) No 1227/2001 of 18 June 2001 derogating from certain provisions of Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector Official Journal L 168 , 23/06/2001 P. 0001 - 0002Council Regulation (EC) No 1227/2001of 18 June 2001derogating from certain provisions of Regulation (EC) No 2792/1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sectorTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Regulation (EC) No 2792/1999(4) lays down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector. In particular, Article 16 of that Regulation lays down the terms on which the Member States may receive a financial contribution from the Financial Instrument for Fisheries Guidance (FIFG) towards compensation they grant to fishermen and shipowners for the temporary cessation of activities in the event that a fisheries agreement is not renewed or where it is suspended.(2) The fact that the Fisheries Agreement with Morocco, which expired on 30 November 1999, has not been renewed has had such a heavy economic and social impact that it is appropriate to extend the maximum period during which compensation may be granted so as to allow the conversion plans for the fishing fleets concerned, as approved by the Commission on 30 October 2000, to be implemented.(3) The financial assistance paid out by the FIFG since 1 January 2000 to the crews and owners of the vessels affected by this situation represents such a large sum that the remainder of the FIFG appropriations still available for the structural programmes of the Member States concerned under Article 16 of Regulation (EC) No 2792/1999 is no longer sufficient to take any other meaningful action under that Article before 31 December 2006. In these circumstances, there should be a derogation from the thresholds referred to in paragraph 3 of that Article, without thereby changing the overall allocation of FIFG appropriations to the programmes concerned.(4) In order to ensure the continuing payment of compensation for Community fleets dependent on the Fisheries Agreement with Morocco, this Regulation should apply as from 1 January 2001.(5) It is therefore necessary to derogate from certain provisions of Regulation (EC) No 2792/1999,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Regulation (EC) No 2792/1999, the Community fleets dependent on the Fisheries Agreement with Morocco covered by the conversion plans approved by Commission Decisions No C(2000)3059 and C(2000)3060 of 30 October 2000 may continue to receive compensation as referred to in Article 16(1)(b) of the above Regulation until 31 December 2001.The financial contribution from the FIFG to the compensation referred to in the first paragraph between 1 January 2000 and 31 December 2001 shall not be taken into consideration when determining compliance with the thresholds referred to in the first subparagraph of Article 16(3) of Regulation (EC) No 2792/1999.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 18 June 2001.For the CouncilThe PresidentM. Winberg(1) OJ C 154 E, 29.5.2001, p. 274.(2) Opinion delivered 14 June 2001 (not yet published in the Official Journal).(3) OJ C 139, 11.5.2001, p. 29.(4) OJ L 337, 30.12.1999, p. 10.